RULEY, JUDGE:
By agreement of the parties, this claim was submitted upon the pleadings and an affidavit by Joseph L. Polis, who, with his brother, Anthony, does business as Polis Brothers, claimant in this action.
The claim and affidavit assert that Polis Brothers sold and delivered eggs and quartered fryers worth $239.90 to a place called Roney’s Point Center in Triadelphia, for the use and benefit of the respondent. Attached to the affidavit were copies of the two invoices for that merchandise, addressed to Roney’s Point. The respondent’s Answer denies the allegations and asserts that the claimant has failed to state a claim for which relief may be granted.
The pleadings do not explain what, if any, relationship exists between Roney’s Point and the respondent. Indeed, it is unclear whether Roney’s Point is an institution, a place on the map, or whatever. If the Court had only the pleadings before it, the claim would have to be denied. But Mr. Polis’ affidavit clearly implies that respondent is liable for bills sent to Roney’s Point. Going beyond the evidence, the Court notes that the 1976 edition of the West Virginia Blue Book, Volume 60, at page 410, lists Roney’s Point as a state institution under the control of the Mental Health Department. Accordingly, we hold the respondent liable in the amount of $239.90. An award in that amount should be. and is hereby, made.
Award of $239.90.